                                       EXHIBIT 14




                                      MAR 2 9 2019


The Honorable Patty Murray
Ranking Member
Committee on Health, Education, Labor & Pensions
United States Senate
Washington, DC 20515

Dear Ranking Member Murray:

As requested in both the joint explanatory statement accompanying the Consolidated
Appropriations Act of 2018, and Senate Report 115-150, we are transmitting to Congress the
enclosed information regarding borrower defense applications made pursuant to Section 455(h)
of the Higher Education Act of 1965, as amended, 20 U.S.C. § 1087e(h), and our implementing
regulations.

The enclosed report provides information regarding the total borrower defense applications
received and discharged as of December 31 , 2018, both nationally and by state. The report also
provides the median outstanding debt for borrower defense applicants prior to discharge, as well
as the median loan debt remaining for applicants who received a partial discharge. The report
also calculates the percentage of the approved applications that received a partial discharge, or
less than 100% relief. This quarter, as requested, we also calculated the percentage of the total
approved applications that received 100% relief.

The total amount discharged and the number of approved and denied claims included in the
enclosed report has not changed from what we previously reported, as a result of ongoing
litigation and the prioritization of the implementation of the borrower defense to repayment final
regulations (the "2016 final regulations") that we promulgated on November 1, 2016, at 81 Fed.
Reg. 75,926. You may notice that the count of applications in various categories has decreased
from previous reports. These decreases are attributable only to our transition to a new borrower
defense application processing platform that allows for more enhanced functionality, which
among other things, allowed us to systematically identify duplicate applications. From this
report, we have excluded duplicate applications and will continue to do so going forward.

With the next release of this report, the Department plans to augment the existing report with
additional information that will make it easier to quickly determine new activity that occurred
during the quarter. Specifically, whenever privacy restrictions do not apply, the report will
display the total number of claims by category at the state level as well as the associated change
in the number of claims since the last report.


                          Fed era IStudentAid
                          An OFFICE of the U.S. DEPARTMENT of EDUCATION
                                                                                                     1


                          830 First St. N.E., Washington, DC 20202
As of this quarterly report, we remain subject to the preliminary injunction issued6 in the case of
Manriquez v. De Vos, No. 17-cv-7210 (N.D. Cal.). The injunction enjoins us from using a
methodology we had developed to quantify the amount of relief that borrowers would receive for
certain types of approved borrower defense applications. Furthermore, we are devoting
significant resources to implementing the 2016 final regulations and supporting oversight and
transparency efforts. As noted in last quarter's report, we had delayed the effective date of the
2016 final regulations to July 1, 2019, and as a result had not implemented those regulations.
However, these delays were vacated in the fall of2018 in the case Bauer v. De Vos, No. 17-cv-
1330 (D.D.C.). As a result of the court's orders in Bauer, we have been diligently implementing
the 2016 final regulations. Even with our limited resources being devoted to implementation,
oversight, and transparency work, we plan to increase our adjudication of borrower defense
applications in the future.

In the coming weeks, we plan to post the enclosed report in its entirety on the Federal Student
Aid Data Center at StudentAid.gov/data-center. While previous published reports included the
high-level data only, the Department will now provide state-level information on its website.

If you have any questions about this report, please have your staff contact Molly Petersen in the
Office of Legislation and Congressional Affairs by email at Molly.Petersen@ed.gov or by phone
at (202) 401-0020.

Sincerely,




Mark A. Brown
Chief Operating Officer


Enclosure




6
 The Department has filed an appeal of the preliminary injunction order with the Ninth Circuit Court of Appeals,
and that appeal is pending.

                                                                                                                   2
Borrower Defense - Quarterly Report - for quarter end 12/31/2018*

    Total Received Clalms                         218,366     Percentage of the total approved claims receiving partial discharg•          31 .3%

    Total Pending Claims                          158,110     Percentage of the total approved claims receiving 100% discharge             68.7%

    Total Approved Claims                          47,942     Total dollar amount of outstanding debt prior to discharge            $602,445,930

    Total Denied Claims                              9,077    Median dollar amount of outstanding debt prior to discharge           $     11,542

    Total Closed Claims                              3,237    Median loan debt remaining for claims receiving partial discharge     $      7,851
    Total Amount Discharged                 $534,765,563



    State Level Breakouts:

          Total Received               Total Pending              Total Approved               Total Denied                  Total Closed                 Total Amount Discharged
                                     Borrower                    Borrower                   Borrower                    Borrower
     Borrower State    Total                                                                                                                         Borrower State of
                                     State of   Pending          State of  Approved         State of    Denied          State of      Closed                                 Total Discharged
      of Residence    Received                                                                                                                          Residence
                                    Residence                  Residence                  Residence                   Residence
    TOTAL              218,366    TOTAL           158,11 0    TOTAL           47,942     TOTAL             9,077     TOTAL                  3,237   TOTAL                $     534,765,562.65
    CA                  49,804    CA               31 ,971    CA              15,047     CA                1,683     CA                    1,103    CA                   $     181 ,534,401.68
    FL                  18,201    FL               13,864     MA               3,857     IL                1,039     TX                      184    FL                   $      42 ,988,608.01
    TX                  16,768    TX               12,158     TX               3,464     TX                  962     FL                      171    MA                   $      30,668,620.67
    IL                  11 ,242   IL                8,335     FL               3,230     FL                  936     GA                      138    TX                   $      25,655,187.48
    GA                   9,559    GA                7 ,01 8   WA               2,289     GA                  528     IL                      141    GA                   $      21 ,052,060.65
    WA                   7,B7B    OH                5,558     GA               1,875     WA                  486     HI                      119    WA                   $      18,933,759.95
    MA                   6 ,366   NY                5,290     IL               1,727     Ml                  318     MA                      107    IL                   $      14,977,976.71
    OH                   6 ,611   WA                4,991     Ml               1,463     PA                  278     OH                       90    NC                   $      14,869,392.57
    NY                   6 ,219   PA                4,865     VA               1,039     VA                  245     WA                      112    Ml                   $      14,153,986.21
    PA                   6,001    NC                4,400     NC                 976     MD                  241     MN                       48    HI                   $      12,586,220.53
    Ml                   5 ,867   Ml                4,031     PA                 972     OR                  21 0    PA                       86    PA                   $      12,221 ,509.98
    NC                   5,577    VA                3,789     HI                 913     co                  163     NC                       86    OR                   $      10,492,103.89
    VA                   5,138    IN                3,487     OH                 841     NV                  162     VA                       65    OH                   $      10 464,714.95
    IN                   4 ,205   AZ                3,332     OR                 B36     NY                  160     NY                       70    VA                   $      10,213,706.62
    MO                   4 ,068   MO                3,137     co                 774     IN                  159     Ml                       55    NY                   $       9,693,154.96
     co                  3,647    NJ                2,859     MO                 729     HI                  155     MO                       64    co                   $       8,620,865.33
    AZ                   3,717    MN                2,774     NY                 699     MO                  13B     MS                       52    MO                   $       7,151 ,531 .27
    MN                   3,502    co                2,684     MN                 643     OH                  122     OR                       39    NV                   $       6,375,114.85
    NJ                   3,5 17   MD                2,537     IN                 522     NC                  11 5    WI                       46    SC                   $       6,033,202.05
    OR                   3,281    TN                2,527     NJ                 51 5    WI                  105     IN                       37    IN                   $       5,863,531.95
    MD                   3,178    MA                2,309     NV                 433     NJ                  103     MD                       31    TN                   $       5,714,017.12
    TN                   2,949    NV                2,253     SC                 382     MA                   93     NJ                       40    MD                   $       5,222,338.59
    NV                   2,881    OR                2,196     MD                 369     AZ                   58     NV                       33    MS                   $       4 884,963.73
    HI                   2,533    WI                2,147     TN                 359     SC                   57     AL                       33    MN                   $       4,859,558.93
    WI                   2,529    SC                1,837     MS                 342     UT                   48     Less than 30            287    NJ                   $       4,527,620.08
    SC                   2,305    AL                1,674     AL                 307     WV                   47                                    AL                   $       4,442,080.99
    AL                   2,047    KY                1,669     AZ                 307     TN                   45                                    LA                   $       4,015,068.21
    KY                   1,891    LA                1,403     LA                 273     LA                   44                                    AZ                   $       3,850,660.42
     LA                  1,733    HI                1,346     AR                 235     DC                   42                                    KY                   $       3,021,453.11



2019_2018.12.31_8D_CongRpt_Final Version 2019.03.25                                                                                                                                       1 of 2
,   .

            MS                       1,558        UT                      1,144        WI                      231         MS                        38                                                WI                       $       2,842,268.55
            UT                       1,381        MS                      1,126        IM/                     230         MN                        37                                                AR                       $       2,693,604.27
            OK                       1,211        OK                      1,041        UT                      182         AL                        33                                                WV                       $       2,475,106.47
            KS                       1,126        KS                        964        KY                      177         Less than 30            227                                                 KS                       $       2,074,560.94
            IM/                      1,044        AR                        815        IA                      147                                                                                     UT                       $       1,821 ,799.26
            AR                       1,086        CT                        774        KS                      138                                                                                     IA                       $       1,681,706.17
            IA                          872       IM/                      743         OK                      137                                                                                     OK                       $       1,618,205.02
            CT                          927       IA                       698         CT                      130                                                                                     CT                       $       1,467,437.04
            NM                         754        NM                       658         ID                      109                                                                                     ID                       $       1,242,733.49
            ID                         713        ID                       590         WY                      109                                                                                     NE                       $       1,050,694.52
            NE                         599        NE                       481         NE                      101                                                                                     NM                       $       1,023,915.71
            DC                         505        DC                       373         NH                       97                                                                                     WY                       $       1,023,544 .83
            NH                         404        NH                       295         NM                       87                                                                                     DE                       $         997,436.54
            DE                         372        DE                        286        DC                       81                                                                                     NH                       $         975,557.41
            MT                          343       MT                        265        FC                       71                                                                                     FC                       $         918,270.21
            WY                         314        ME                        245        DE                       70                                                                                     MT                       $         889,873.78
            ME                         319        RI                        227        MT                       64                                                                                     DC                       $         797,027.97
            SD                          271       SD                       211         ME                       62                                                                                     AK                       $         688,927.93
            RI                         278        WY                        194        AK                       56                                                                                     ME                       $         685,577.58
            AK                         238        ND                        177        SD                       49                                                                                     RI                       $         612,236.75
            ND                         225        AK                        169        RI                       46                                                                                     SD                       $         559 ,249.52
            FC                          190       FC                         97        ND                       43                                                                                     ND                       $         432,409.52
            VT                          124       VT                         81        VT                       36                                                                                     VI                       $         357,365.20
            PR                           73       PR                         63        Less than 30             71                                                                                     VT                       $         300,486.42
            VI                           64       AE                         37                                                                                                                        AE                       $         134,933.88
            AE                           51       VI                         39                                                                                                                        GU                       $         133,610.94
            Less than 30                110       Less than 30               76                                                                                                                        Less than $100,000       $         179,611.24


        NOTES*
            Enhanced functionality, now available in borrower defense system, Customer Engagement Management System (CEMS), allows the U.S. Department of Education (ED) to more quickly identify potential duplicate claims. As a result,
            the methodology of this report now excludes duplicate applications. Due to this change, ii Is possible that the counts of claims in various categories may decrease from previous quarters' reports.
            Outstanding and remaining debt amounts exclude consolidation loans and loans previously paid off by consolidation.
            As referenced in the letter submitted from ED regarding the 6/30/2018 Borrower Defense Quarterly Congressional report, data provided at the state level presents an Inadvertent disclosure risk. Therefore, the aggregate data Is provided
            on a quarterly basis, but the state data biannually due to small numbers of applications.
            All dollar amounts and percent elements in the 12131/2018 Quarterly report that are unchanged from the 9/30/2018 Quarterly report reflect the fact that ED deferred processing of discharges during this quarter as a result of ongoing
            lit/gallon. This includes the values referenced: Total Amount Discharged, Percentage of the total approved claims receiving partial discharge, Total dollar amount of outstanding debt prior to discharge, Median dollar amount of
            outstanding debt prior to discharge and Median loan debt remaining for claims receiving partial discharge.


            Data Descriptions:
                Total Received Claims: Total count of applications received by ED that have passed Initial intake reviews and deemed ready for further review and adjudication.
                Total Denied Claims: Total count of applications that ED reviewed and signed off as denied applications.
                Total Closed Claims: Total count of applications closed with no need for adjudication. (e.g. borrower requests that ED stop processing application.)
                Total Pending Claims: Total count of appl/calions under review prior to a determination.
                Total Approved Claims: Total count of applications approved for discharge.
                Total Amount of Discharges: Total dollar amount associated with discharged applications.

             Sources:
                 CEMS Borrower Defense System
                 NSLDS (National Student Loan Data System)



        2019_2018.12.31_BD_CongRpt_Final Version 2019.03.25                                                                                                                                                                                       2 of2
